﻿
On behalf of the delegation of Liberia and on my own behalf, I congratulate you, Sir, on your assumption of the presidency of the General Assembly at its forty-fourth session. Your unanimous election to this high office is a tribute not only to Nigeria and Africa but also to your outstanding personal qualities as a statesman. The wealth of diplomatic experience and proven negotiating skills you bring to this assignment fully assure us of the successful conclusion of our deliberations and the efficient management of the affairs of the Assembly over the next 12 months.
Furthermore, given the very cordial and long-standing brotherly relations between our two countries, you can rest assured of my delegation's complete support and co-operation. We recall with satisfaction the very close working relationship which existed between the delegations of Nigeria and Liberia in 1969, 20 years ago, when my country, represented by Mrs. Angie Brooks-Randolph, had the distinction of occupying the high position of President of the General Assembly.
Let me also pay a well—deserved tribute to your distinguished predecessor, Mr. Dante Caputo, for the effective manner in which he conducted the work of the forty-third session. We wish him Godspeed in all his future endeavours.  Allow me, finally, to extend to our illustrious Secretary-General sincere thanks for the outstanding performance of the Secretariat since the last session of the General Assembly. His many initiatives in, and continuing personal commitment to, the search for world peace and understanding deserve the highest commendation and approbation of the Assembly.
The establishment of the United Nations 44 years ago marked the beginning of a new era in international relations. By adopting its Charter and instituting a working system of international co-operation, we resolved to eradicate the scourge of war, to strengthen peace through justice and international law, to respect the equal rights of all nations, large and small, to promote social progress and to protect human rights throughout the world.
In this regard the United Nations has become increasingly a centre for harmonising the efforts of nations in the attainment of the common aspirations of the international community.
The convening of these annual sessions has thus provided the® opportunity not only to reaffirm our commitment to multilateralism but also to explore new ways of transforming our hopes for solidarity into concrete action for peace and development.
It is against this background that, while taking note of the continuing improvement in super-Power relations that has further reduced global tension, my delegation must none the lees register its grave concern that since we last assembled hare most of the regional conflicts that appeared to be on the verge of resolution have continued to defy settlement.
For example, in Afghanistan, civil war rages on despite the Geneva Agreements; in Lebanon, a resurgence of sectional and factional strife continues to be fuelled by the presence of foreign forces; in Iran and Iraq, differences in interpretation of Security Council resolution 598 (1987) have stalled the process towards a peaceful settlement; in the Middle East, the fighting goes on and tension remains high as various peace initiatives have been rejected; in Kampuchea the announced withdrawal of foreign forces has not materially changed this situations and so on.
In the meantime, most delegations at the forty-fourth session of the Genera! Assembly have highlighted, as they have done in the past, their respective Government's position on each of these and other regional conflicts. Pursuant to this tradition therefore, the Liberian delegation, in its turn, wishes to state its position, as follows;
In respect of the situation in the Middle East, my Government maintains that a just and lasting settlement must take into account the rights of the Palestinian people to self-determination, as well as the rights of all other States in the region, including Israel, to exist in secure and internationally recognized boundaries.
In the meantime, while the many enlightened peace initiatives that have been proposed, including the most recent by President Hosni Mubarak of Egypt, constitute very useful contributions to the search for a solution, my delegation wishes to reiterate our call for the convening of an international conference on the Middle East, under the auspices of the United Nations, with equal participation of all the parties concerned, including the Palestine Liberation Organization, the authentic representative of the Palestinian people, We are convinced that such a conference would enhance the process leading to a durable peace in the region.
The factional strife in Lebanon, which has continued unabated, remains of grave concern to my Government, not least because of the very close relations which Liberia has enjoyed with that country over the years. We therefore support the call for withdrawal of all foreign forces from Lebanon, respect for its sovereignty and territorial integrity and the safeguarding of its independence. In this connection, we commend the efforts of the Tripartite Committee of the Arab Heads of State, which It is to be hoped will contribute towards ending the sufferings of the Lebanese people.
Haiti respect to the problem of Kampuchea, we note that, while the recent Paris International Conference on Cambodia achieved progress in elaborating a wide variety of elements necessary for reaching a settlement, it was not possible to achieve a comprehensive political solution. My delegation therefore continues go support the call for the withdrawal of all foreign forces from that country under international supervision, to enable the Kampuchean people exercise their inalienable right to self-determination through free and fair elections.
The renewed commitment of the leaders of the Greek Cypriot and Turkish Cypriot communities would be a positive step in the right direction towards resolving the Cyprus question.
In this regard, the efforts of the Secretary-General, in compliance with the mandate of good offices entrusted to him by the Security Council, continue to be most useful and should be fully utilized by the two sides to obtain an overall settlement, taking into consideration the legitimate interests and concerns of both communities.
The Secretary-General in his report (A/44/1) points to further constructive developments towards ending the dispute in Western Sahara and the acceptance, with some remarks and contents, of the peace plan presented to the parties by himself and the Chairman of the Organization of African Unity. While accepting that some time will be required for the implementation of the plan, we urge both parties to muster the political will necessary for solution of this problem.
In connection with Korea, we encourage the resumption of dialogue between South Korea and North Korea with a view to easing tension. Furthermore, we believe that membership of the two Koreas in the United Nations should broaden the scope for their peaceful reunification.
With respect to Central America, significant developments have taken place which point towards prospects for peace in that region. The recent signing of the Tela Accord by five Central American Presidents is yet another manifestation of commitment to the undertakings assured under the Esquipulas II agreement by the Governments and peoples of Central America.
Having summarized Liberia's position on these regional conflicts, we are convinced that there is now a need for the international community to go beyond these annual restatements of positions and muster the necessary courage to accept the rule of law as the basis not only for the settlement of disputes, but indeed for the conduct of international relations as a whole.
In our view, quite apart from man’s selfish nature and his insatiable greed for power end wealth, the one factor that means to underlie most, if not all, regional conflicts, is man's failure to accept international law as an effective instrument for the achievement and maintenance of world peace and security.
That is why my delegation fully endorses the call of the Movement of Non-Aligned Countries for a declaration of the 1990s as a decade on international law, to focus world-wide attention on the indispensable role of the rule of law in the search for peace. It is our hope that the Assembly will adopt this proposal and will formulate an appropriate programme of action for its implementation.
A related matter of great concern to Liberia is the question of respect for human rights, the promotion of which constitutes a fundamental objective of this organization. In this connection, we consider racist South Africa's policy of apartheid the most flagrant violation and abuse of human rights anywhere.
Despite the repeated appeals and protestations of the international community, the racist engine in Pretoria continues to perpetrate against the black majority the most horrendous atrocities, including all forms of torture and forcible removal of families and whole communities from their homes to live in so-called Bantustans under harsh conditions of deprivation and despair.
Furthermore, the state of emergency, deliberately designed to crush the resistance of the opponents of apartheid, has been extended foe yet another year to facilitate, inter alia, illegal detention, including of women and children. Bans and restrictions against anti-apartheid leaders, organizations and liberation movements remain in full force and effect.
The persistence of these conditions, which we have always described as resembling those obtaining in Nazi concentration an 3 torture camps, makes all the more urgent the need for the international community to take concerted action to end the abhorrent system of apartheid, considered by this Organisation as a crime against humanity.
My delegation continues to insist that the imposition of comprehensive and mandatory sanctions as laid down in Chapter VII of the Charter constitutes the last viable peaceful means of ending the explosive situation in South Africa.
It is ironic that these who ceaselessly advocate respect for human rights should be the very ones who continue to embolden the perpetrators of the system of apartheid by arguing that sanctions could only bring untold hardship and suffering to the black population and to the front-line States. But everyone knows that such arguments represent a mere pretext by these collaborators of the racist regime who may be interested more in securing profit on their investments than in protecting the human rights of the oppressed black people of South Africa.
Be that as it may, in our view the new minority Government in Pretoria does have a real chance to restore the human rights off the black majority and establish a non-racial democratic government. If its professed good intentions are to be taken seriously, however, the racist regime will have immediately to take the following minimum actions laid down by the international community: it must effect and unconditional release of all political prisoners and detainees, including Nelson Mandela; it must lift the ban and restrictions on all proscribed organizations and persons} and it must end the state of emergency and commence dialogue and negotiation with authentic non-white leaders.
At the forthcoming special session on apartheid and its destructive consequences in southern Africa, to be held in December this year, my delegation will seize the opportunity to address further this vexing issue. Meanwhile, we wish to reaffirm our support for the Harare Declaration off 21 August 1989, adopted by the Ad Hoc Committee on Southern Africa off the Organization off African Unity, intended to eradicate apartheid and establish peace in the region.
The role of ay country in the independence struggle of Namibia began three decades ago. It can be recalled that, in association with the brotherly State of Ethiopia, the Government of Liberia in 1960 filed suite before the International Court of Justice contesting South Africa's right to administer Namibia and to impose upon that Territory its policy of apartheid. We have come a long way since then and are gratified by the progress which has been achieved thus far toward ending the illegal colonial domination of Namibia.
However, there can be no room for complacency in view of repeated manoeuvres by South Africa to circumvent full compliance with the provisions of resolution 435 (1978). We maintain that that resolution must be implemented in its original and definitive form to ensure that the people of Namibia participate freely, without intimidation, in the electoral process, under the supervision and control of the United Nations. In this connection, my delegation takes this opportunity to extend special thanks to the Secretary-General for his vigilance in the implementation of resolution 435 (1978), and urges him to continue his efforts, in pursuit of which we pledge our fullest co-operation and support.
Turning now to the issue of disarmament, Liberia maintains that, if peace and development are to be fully achieved, the world simply cannot continue to spend over one trillion dollars annually on armaments and related activities. The international community must therefore intensify its efforts towards disarmament, so that funds released in the process could be allocated to improving the world's socio-economic situation, particularly in developing countries.
In the meantime it my be recalled that my Government last year welcomed the ratification of the Treaty on the Elimination of Intermediate-Range and Shorter-Ranges Missiles - INF Treaty - by the super-Powers as a positive step in the disarmament process. Likewise, this year also we wish to welcome the recent progress achieved by the United States and the Soviet Union on conventional and strategic arms reduction. Notwithstanding these positive bilateral initiatives, however, we must reiterate that disarmament is a concern of the international community as a whole, and should be undertaken comprehensively within the framework of the United Nations with all countries participating on the basis of equality.
In this regard we recall with satisfaction the high-level Conference on chemical weapons held in Paris last January, which reaffirmed the 1925 Geneva Protocol prohibiting the use of chemical weapons and stressed the need to intensify multilateral negotiations on a convention not only to ban the production, stockpiling and use of chemical weapons, but also to destroy all existing stocks. That Conference was a step in the right direction. However grave the global economic situation, of equal concern to my delegation is the growing incidence of environmental degradation. But before I address the problem of the environment and the economy let me first reflect briefly on a few social issues of critical importance to the international community, such as the problems of drug abuse, terrorism and hostage-taking, and the special problems of children, as addressed in the draft convention on the rights of the child.
With regard to the last of these the Liberian Government believes that the draft convention contains important safeguards for the protection of children, and we therefore call for its adoption during this session of the Assembly.
Liberia is also concerned about the growing wave of terrorism which puts innocent lives at risk and has the effect of impairing normal intercourse between nations and peoples. We deplore the abduction of individuals and hostage-taking as acts which deprive people of their fundamental human rights. In this respect my Government will continue to lend its co-operation to efforts by the United Nations and other international bodies aimed at completely abolishing terrorism and hostage-taking.
The Government of Liberia is similarly concerned about the alarming incidence of drug trafficking and drug abuse, which have already destroyed and continue to ruin countless lives and have undermined the integrity and stability of Governments. The monetary value of the illicit drug trade, which according to estimates far exceeds that of the international trade in oil and is second only to that off the arms trade, underscores the difficulty involved in the eradication of this pernicious global problem.
Consequently we must commend those Governments that have taken bold action to prevent and eradicate drug trafficking and drug abuse. But since, as we know, the illicit trade in drugs transcends national boundaries and involves for its success not only producers but, to an even greater extent, consumers, it is the collective responsibility of the international community to find an urgent solution to this menace before it is too late. Nowadays, environmental degradation occupies a very high position on the agenda of virtually every international conference, as well it should. For what is at stake here is nothing short of the continuing existence off life on this planet. Indeed, the depletion of the ozone layer, global warming as a result of the greenhouse effect, desertification and toxic waste rank among the most immediate of our concerns as regards their effect on the ecosystem.
Particularly, though, my delegation wishes to focus attention on the dumping of toxic and other hazardous wastes on the territories of developing countries. In this connection we must register our disappointment that the Basel Convention, adopted in March 1989, does not address all the issues of interest to us on this subject„ For instance, the Convention is inadequate in prohibiting transboundary movements of these wastes, contrary to the intent of the Organization of African Unity (OAIJ), which in a recent resolution has determined that dumping of hazardous wastes is a crime against Africa and its peoples. Accordingly, that resolution goes on to appeal to OAU member States not to enter into agreements that would permit the dumping of toxic and other hazardous wastes within their borders.
As developing countries in general lack the technical capability to ensure effective control and disposal of hazardous wastes, it is necessary to effect a total ban on transboundary movements of these wastes. For its part, ray Government has enacted laws banning the dumping of toxic wastes on Liberian soil, prescribing penalties no less stringent than those in the 1989 Basel Convention. As a regional attempt to find solutions to this problem, a workshop held in Monrovia from 8 to 12 May 1989 recommended, inter alia, the establishment of a third-world bureau on environmental protection with certain clearly defined functions.
In a broader context, my delegation supports the proposal made by Prime Minister Rajiv Gandhi at the Belgrade summit of non-aligned countries for the establishment of a planet protection fund. By the same token we welcome the proposal of the Prime Minister of New Zealand, presented in his statement to the assembly, for the establishment of an environmental protection council within the United Nations system. These proposals warrant the serious and timely consideration of the Assembly.
Finally, since the developed countries are the prima source of environmental degradation it is only fair and proper that they shoulder a greater share of the responsibility for global environmental protection, including the provision of adequate resources for that purpose. In this connection their development assistance to and investment programmes in third-world countries should now be designed to ensure sustainable development at no extra cost to these countries, and the developed countries should not begin to impose any form of environmental conditionalities on resource transfers to the developing countries.
To conclude on this point, permit me to recall that the question of the environment goes beyond toxic wastes. There are also issues of the ozone layer, the greenhouse effect and desertification - to name a few - which warrant the urgent attention of the international community. In this light the proposed international conference on environment and development, to be held in 1992, should go a long way towards addressing the issues.
While the world community has of late witnessed a thaw in super-Power relations, the resulting easing of tension and improvement in the political climate have shown no sign of relieving the desperate economic plight of developing countries. Living standards in third-world countries continue to decline as a result of the current hostile economic environment, which is characterised mainly by a crushing external-debt burden, a drastic fall in commodity prices, deteriorating terms of trade, and the increasingly protectionist stance of developed countries. We find it rather unacceptable that more than 1 billion people in our world today should be chronically undernourished, and that 13 million to 18 million of them die each year from hunger and starvation, 40 per cent being children. It is no less alarming that nearly as many people should be illiterate this far into the twentieth century.
As we know, such problems are not due to the lack of resources, but more to the persistence of an unjust international economic order which appears to thrive on exploitation and the inequitable distribution of the world's resources.
How else can the present phenomenon of developing countries being net transferers of resources to developed countries be explained? According to the 1989 annual report of the World Bank, the net resource transfer to the developed countries, which amounted to $10.2 billion in 1984, has readied a staggering $50 billion today, with a total debt stock estimated at $1.3 trillion.
Meanwhile, the developed countries of the industrialized North, both in the East and the West, appear to be concerned primarily with consolidating their already strong grip on the world economy. Not only have their economies registered consistent growth over the last decade; these countries have now embarked upon wide-ranging reforms aimed at their closer integration. Eastern Europe's new perestroika is providing the basis for tighter links to the free market economies of the West, and the Group of Seven could soon be due for expansion towards the East. At the same time, Canada and the United States have initiated a free trade agreement, while Western Europe moves steadily towards a single market in 1992.
What are the implications of all of this consolidation in the North? Do these and similar moves in the developed countries promise new opportunities of expanded markets for the primary commodities and the few industrial products of the developing countries? Or do they portend further protectionist tendencies against the developing countries of the South en an even grander scale?
These concerns on the part of my delegation arise not from any desire to be confrontational; far from it. In fact, Liberia has always espoused dialogue and co-operation over dispute and conflict. Our concern stems rather from the current stalemate in global negotiations, which renders prospects for any solution to the critical economic problems facing developing countries quite distant and uncertain. That is why my delegation fully supports the call of the Organisation of African Unity and the countries of the Non-Aligned Movement for a resolution of the North-South dialogue to address these problems.
None the less, while awaiting the resumption of that dialogue, we believe that the countries of the South will have to realize that, in the words of Nwaliau Julius Nyerere, Chairman of the South Commission:
"The only people responsible for the development of the South and the freedom of the South are the Governments and peoples of the South". In this connection, my delegation considers that the time is now for the developing countries to make good their avowed commitment to South-South co-operation in a spirit of collective self-reliance, even in their dealings with the North.
It is in this light also that Liberia welcomes the decision of the States of our region to evolve an African alternative framework for structural adjustment, tailored to our own situation. No doubt this approach will be useful to other regions in making structural adjustment more relevant.
I cannot end this portion of my statement, however, without paying tribute to the United Nations for its tireless efforts in promoting a better standard of living for peoples throughout the world. We thus welcome the decision to convene a special session of the General Assembly in April 1990 to consider strategies for the reactivation of economic growth, particularly in developing countries. That session will no doubt prove useful in preparations being made for the ensuing fourth development decade of the United Nations. As we enter the last decade of the twentieth century, mankind is faced with challenges, old and new, requiring nothing less than the concerted action of the international community.
The continuing economic crisis in developing countries, the persisting threats to peace, the escalating incidence of drug abuse and other social ills, the rising tide of racists and human rights violation even in developed countries, and the increasing pollution of the environment - all such problems can best be resolved if they are addressed at all levels of international co-operation. In this context, whatever its shortcomings and imperfections, the United Nations remains the most appropriate forum and instrument for the harmonization of national efforts towards the attainment of durable peace and sustainable development in our world.
We therefore reaffirm our full commitment to the strengthening of this organization, thereby to contribute to making it all the more effective in the pursuit o£ its aims and objectives in the years ahead.
